IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-40149
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ARMANDO VASQUEZ-GARCIA,

                                           Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-99-CR-320-2
                        --------------------
                          December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Armando Vasquez-Garcia appeals his guilty-plea conviction

for possession with intent to distribute approximately one

kilogram of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B) and 18 U.S.C. § 2.    He argues that his plea was

involuntary due to his counsel’s representation that the 60-month

minimum mandatory sentence was inapplicable to his case and that

he would receive a sentence less than the minimum mandatory

sentence.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40149
                                 -2-

     When a defendant pleads guilty to a criminal offense, he

waives several constitutional rights.      The record of the guilty-

plea hearing therefore must affirmatively reflect that the plea

is knowing and voluntary.   Boykin v. Alabama, 395 U.S. 238, 243

(1969).   The voluntariness of a defendant’s guilty plea is

reviewed de novo.   United States v. Amaya, 111 F.3d 386, 388 (5th

Cir. 1997).

     Even if it is assumed that counsel erroneously advised

Vasquez-Garcia that the minimum mandatory sentence was

inapplicable to his case and that he would receive a sentence

less than the 60-month minimum mandatory sentence, such erroneous

information is insufficient to establish that Vasquez-Garcia’s

plea was involuntary.   “[R]eliance on the erroneous advice of

counsel relative to the sentence likely to be imposed does not

render a guilty plea unknowing or involuntary.”      United States v.

Santa Lucia, 991 F.2d 179, 180 (5th Cir. 1993).      As long as the

defendant understood the length of time he might possibly

receive, he was aware of the plea’s consequences.      Id.

     The district court’s admonishments with regard to the

correct statutory range of Vasquez-Garcia’s sentence at the plea

hearing and Vasquez-Garcia’s sworn acknowledgment that he

understood the possible range of punishment show that Vasquez-

Garcia’s plea was knowing and voluntary.

     AFFIRMED.